Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 12/16/2020, in response to the rejection of claims 1-8 from the non-final office action, mailed on 09/17/2020, by amending claims 1, 3-5 and adding new claims 18-20, is acknowledged and will be addressed below.

Election/Restrictions
Claims 9-17 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim interpretation
(1) The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(2) In regards to the “wherein the first gas is a tungsten hexafluoride gas” of Claim 8,
The claim defines an identity of the gas. In the apparatus claim, use of different gases does not add a patentable weight to the claimed apparatus, in other words, supplying WF6, TaCl5, TiCl4, MoF6 or any other gas into the processing apparatus, does not determine the patentability of the apparatus, because it is an intended use of the apparatus, see the MPEP citations below.


MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing such functions, it is considered to meet the claim limitations. Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (See MPEP 2111.02, 2115; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01; In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433 (CCPA 1977). It has further been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969); and the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  While features of an apparatus may be described either structurally or 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a fourth path connected to the first trap and configured to exhaust the portion of the first gas” of Claim 1 is not clear.
Claim 1 recites “a third path connected to the first trap and configured to recover the portion of the first gas from the first trap”. Thus, it appears the portion of the first gas is recovered from the first trap through the third path, but the claim defines again the same portion of the first gas is exhausted from the first trap through the fourth path. It is not clear how the recovered gas from the first trap can be exhausted from the first trap. Does the fourth path indicates the same path as the third path? and does the recovered gas from the first trap is back flowed into the first trap then exhausted from the first trap?
For the purpose of examination, it will be examined inclusive of a fourth path connected to the first trap and configured to exhaust the resultant gas.


As discussed in the claim interpretation, Claim limitation “control mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
More specifically, the applicants’ disclosure merely discloses heating mechanism, cooling mechanism, heating device, or cooling device, as the control mechanism configured to control a temperature, in other words, it repeats same generic placeholder without providing detailed corresponding structure.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsh et al. (US 20100075037, hereafter ‘037).
Regarding to Claim 1, ‘037 teaches:
Deposition system (title), and A semiconductor substrate ([0002], the claimed “A semiconductor manufacturing apparatus”);

Trap 40, along the line 24. The precursor traps are configured to trap precursor under a first condition, and to release the trapped precursor under a second condition. ([0017], the claimed “a first path configured to exhaust resultant gas that comprises the first gas from the reaction chamber; a first trap connected to the first path and configured to extract at least a portion of the first gas from the resultant gas”);
Line 28 ([0016], the claimed “and a second path configured to exhaust the resultant gas from the reaction chamber”);
Referring to FIG. 1, such illustrates a deposition system 10 configured for recycling trapped precursor material ([0013]), and one of the traps 40 and 42 may be utilized as a source of precursor to chamber 14 ([0021], note the released precursor from the trap is recycled to the reaction chamber, therefore, a first unlabeled gas line from the trap 40, which is in fluid communication with the reaction chamber 14 is a third path, the claimed “a third path connected to the first trap and configured to recover the portion of the first gas from the first trap”);
Fig. 1 shows a second unlabeled gas line from the trap 40, which is in fluid communication with the pump 16, is a fourth path (further note recovery of a gas from the trap and exhaust of the rest of the gas from the trap are well-known in the art 

Regarding to Claim 2,
‘037 teaches Coils 44 are diagrammatically illustrated adjacent the traps 40 and 42. The coils represent heating/cooling units that may be provided proximate the traps to control trapping and release of precursor from the traps in embodiments in which the traps may be thermally controlled ([0019], the claimed “wherein the first trap includes a control mechanism configured to control a temperature of an interior of the first trap”).

Regarding to Claim 3,
‘037 teaches precursor trap 42 are shown along the line 26. The precursor traps are configured to trap precursor under a first condition ([0017], the claimed “further comprising: a fifth path configured to exhaust the resultant gas from the reaction chamber, wherein the fifth path is provided with a second trap configured to extract at least a portion of the first gas from the resultant gas”).

Regarding to Claim 4,
‘037 teaches the precursor traps are configured to trap precursor under a first condition, and to release the trapped precursor under a second condition ([0017]), and the specific temperatures may be any temperatures suitable for trapping and releasing 3)3(CH3C5H4)Pt may be utilized. Such precursor may be trapped at a temperature less than about 0° C, and such precursor may be released from the trap at a temperature greater than about 25° C ([0018], note under a first temperature for a specific material, the material is not in a gaseous state, thus it is condensed and trapped on the trap, and over a second temperature, the material is in a gaseous, thus it is released from the trap state, this is a common operational procedure of a trap, the claimed “wherein the control mechanism of the first trap is configured to control the temperature of the interior of the first trap to be lower than a melting point of the first gas or higher than a boiling point of the first gas”).

Regarding to Claim 5,
Claim 5 is rejected for substantially the same reason as claim 3 rejection above.

Regarding to Claim 6,
Fig. 1 of ‘037 shows the trap 40 is on the line 24, not on the line 28 (the claimed “wherein the first trap is not provided in the second path”).

Regarding to Claim 7,
‘037 teaches a reaction chamber 14, may be configured for one or both of ALD and CVD (Fig. 1, [0013], the claimed “wherein the reaction chamber is configured to perform a film forming process on the semiconductor substrate”).


‘037 teaches the precursor may comprise metal, such as, for example... In some embodiments, the precursor may comprise a transition metal and/or a lanthanide series metal… ([0037], note the apparatus of ‘037 provides metal containing precursor, therefore, it is also clearly capable of providing tungsten hexafluoride gas, see the claim interpretation above, the claimed “wherein the first gas is a tungsten hexafluoride gas”).

Regarding to Claim 18,
Fig. 1 of ‘037 shows the line 26 is connected to the line 24 (the claimed “wherein the fifth path is connected to the first path”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Alternatively, claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘037, in view of Faguet et al. (US 20110135842, hereafter ‘842).
In case the applicants keep arguing that ‘037 does not teach the gas of Claim 8,

‘842 is analogous art in the field of deposition process (title). ‘842 teaches when depositing tungsten (W), tungsten nitride, or tungsten carbonitride, the W carrier can include WF6 ([0069]).

6, as a process gas for the apparatus of ‘037, for the purpose of depositing tungsten (W), tungsten nitride, or tungsten carbonitride. In other words, depending on a desired film to be deposited on the substrate, a proper process material is determined.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ‘037.
In regards to Claim 19,
Fig. 1 of ‘037 shows the lines 24, 26, 28 are connected at the same point, thus it is silent about the claimed “wherein the fifth path is connected to the first path in a first position between the first trap and a second position of the first path connected to the second path”.
However, arrangement of the traps, pump, pipe line is not limited in the configuration of Fig. 1. It may have various configurations by changing the position of each components depending on a desired purpose (see examples below), in other words, the location of the components is an adjustable parameter.

    PNG
    media_image1.png
    582
    933
    media_image1.png
    Greyscale


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have rearranged the traps, pump, and/or pipe lines, so to have the claimed position, for the purpose of obtaining a desired floor plan depending on floor capacity, and/or since it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04. Further note the Office does not give a patentable weight to adjustable parameters.

Regarding to Claim 20,
‘037 teaches valves 32 and 34 are shown along line 24... The valves may be utilized to regulate flow of material along the flow path ([0016], the claimed “wherein the first path includes a valve”).

Response to Arguments
Applicants’ arguments filed on 12/16/2020 have been fully considered but they are persuasive. The applicants amendment changes the scope of the claim 1, but it still does not overcome the ground of the rejection. 
In regards to the claim interpretations of 112(f) and 112 2nd paragraph, the applicants argue that the claim limitations above do not invoke 35USC112(f) will not apply if persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function." Applicant submits that, upon reading the specification, a nd paragraph of page 7. 
This argument is found not persuasive. 
The examiner maintains the term should be interpreted under 35USC112(f).
Emphasized again, the applicants’ disclosure merely discloses heating mechanism, cooling mechanism, heating device, or cooling device, as the control mechanism configured to control a temperature, in other words, it repeats same generic placeholder without providing detailed corresponding structure, thus, upon reading the specification, a person of ordinary skill in the art would NOT understand the claim limitations identified above as having a definite meaning as the name for the respective structure that performs the function. 

The applicants argue that the claim limitations identified above are not such generic placeholders, see the 3rd paragraph of page 7. 
This argument is found not persuasive. 
The examiner maintains the claim limitation is a generic placeholder, because it meets the 3-prong test.

Emphasized again, If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient 
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

The applicants argue that ‘037 does not further disclose the combination of "a third path connected to the first trap and configured to recover the portion of the first gas from the first trap; and a fourth path connected to the first trap and configured to exhaust the portion of the first gas," which, for example, may be mapped to recovery line 41 and exhaust line 51 of Applicant's original specification, respectively. Thus, Applicant submits that claim 1, as amended, is patentable and allowable over the prior art, see the 1st paragraph of page 9. 
This argument is found not persuasive. 
The examiner maintains the feature is taught by ‘037, as discussed in the claim 1 rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AIDEN LEE/           Primary Examiner, Art Unit 1718